Opinion by
Will-son, J.
§ 204. Money paid out on debt due by another cannot be recovered unless payment was authorized by debtor, etc.; limitation; case stated. Appellee sued appellant as administratrix of the estate of one Sanders, deceased, to establish a claim which, as such administratrix, she had rejected. Said claim consisted of an account, several items of which were for money paid out by appellee on debts owing by deceased to various parties. Several of these payments were made, as the evidence showed, after said debts were barred by limitation, and there was no evidence showing that the deceased had authorized any of the payments to be made, or that he had ratified any of them. Appellee obtained a judgment establishing his claim against the estate. Held: “A debtor is not obliged to accept another party as his creditor without his consent. He owes some one; and he may have partial defenses, or other reasons for wishing to ai’range the debt with him to whom it is due, and not with another; and if another comes in without request or necessity, and pays the debt, the debtor is not obliged to substitute him in the place of his original creditor unless he chooses to do it.” [1 Pars. on Con. 471.] Appellee failing to prove that the deceased authorized the payment of said debts, or that he ratified such payments, was not entitled to recover therefor, and the judgment is erroneous.
Reversed and remanded.